Title: Samuel A. Otis to John Adams, 16 October 1794
From: Otis, Samuel Allyne
To: Adams, John


          
            Dear Sir
            Philada. 16th Octr 1794
          
          Agreeable to intimation I have been enquiring for accommodations for you but to no purpose unless you should like rooms in Francis’s house. It is not easy to know exactly what will be agreeable to our friends tho we may sometimes please ourselves— I have gone so far however as to engage with Francis on condition you like & wish for your immediate answer—
          Francis’s house is in 4th Street near Indian Queen.
          He will let you have a genteel room, front, one pair of stairs for a drawing room, & A convenient & contiguous lodging room on the same floor— Breakfast & Coffee in the afternoon in your own



appartments, dine with the Gentlemen lodgers, to number of nine or ten, to be all members of Congress— To accommodate Mr Brasler with a lodging room & board—you to find your own liquor fire and Candles and pay twenty dollars the week for self & Sert accommodated as above to wit: Two rooms for yourself & a lodging room for Mr Brasler. You will please to observe, If you ask company to dine transiently you pay consideration pr Man. If you make a dinner specially, for which by the way there will be no occasion, you agree specially— The price & large company will be objectionable, but I suppose the members of Congress for a single room must pay 10 dollars a week & 4 or 5 for servant— You have two rooms & Valet de Chambre a lodging room. As to the Company they will be all members of Congress. If you go to private logings you will perhaps be obliged to sit down with some tradesman & wife or both— And Iz——d who is breaking up house keeping & sending off the baggage says he’ll be d——ned if he sits down to dine with a hairdresser— However I have endeavored to state matters to your view minutely and to add, tis not black Sam but the other Francis, who with wife appear to be decent kind of people, that I am in negotiation.
          The fever and ague has prevaled at New York New Jersies & thro this State and City. Intermittents also prevail, And there have been a few cases of yallow fever. People however are now pretty easy. No cases have happened of yallow fever above 2d Street, and fever & ague abates—
          Fitzsimmons will be run hard if he dont lose his election. Tis hoped however that the army will bring him in. The Legislature having provided for their voting by special statute.— The accounts are favorable from the west— The President being expected prior to the Session— Mrs Otis & Miss S join me in best remembrances to yourself & the ladies—
          I am / Sir / Respectfully / yours
          
            Sam A Otis
          
        